This cause was removed by the plaintiff and tried at the last assizes in York county, and the jury in an action of trespass and false imprisonment had given a verdict for 37I. 10s. damages and full costs. Judgment nisi had been entered *1thereon at the last term, and execution had issued for the damages and full costs. Mr. Sergeant pro def. moved for a rule to shew cause why the plaintiff should have his full costs, inasmuch as the same was mere matter of law, and the generality of the judgment as entered could not indicate the opinion of the court thereupon: but the court refused the motion as he came too late, *and might with equa' J propriety desire an argument several years hence. The chief justice further said, the jury had found their verdict in conformity to the particular direction of himself and Mr. Justice Bryan on the trial.
Distinguished in 4 Binn. 16, from cases where an act of assembly directs that a party shall not recover costs. In such cases neither a jury nor arbitrators can allow costs.